﻿
194.	While this United Nations General Assembly session is being held a number of conflicts have attracted the attention of the peoples of the world.
195.	An African poet once said that there is something ominous about silence. Today we cannot, and do not wish to, remain silent about the situation confronting the worthy people of Nicaragua, the legendary homeland of Augusto Cesar Sandino, who was called the glorious "General of Free Men". It was Sandino who once told the United States imperialists;
"Then come and kill us in our land; I await you at the head of my soldier patriots, and we do not care how many of you there are. But understand this: if that happens, our blood will stain the white dome of the famous White House, that den of criminal plans."
196.	Striving to attain political power, inspired by Sandino's example to open up new avenues to a different and better future, fighting from improvised barricades thrown up in the cities and from entrenched columns in the wild mountains, the Nicaraguan revolutionaries have pushed the dictator Somoza and his regime to the verge of collapse using hunting rifles, side arms and home-made bombs.
197.	The scientific analysis of social processes shows that when an idea becomes a part of mass consciousness it is transformed into a powerful material force and that when the people decide to throw off the yoke that oppresses them, nothing can stop them.
198.	Somoza has resorted to every type of repression in an effort to crush the popular uprising. He has trampled upon human rights, violated public liberties and enthroned barbarity and genocide, and has even used groups of mercenaries, among them Vietnamese and Cuban counterrevolutionaries recruited in a number of countries, particularly the United States and certain Central American States.
199.	This situation has created a real source of possible attacks by the Somoza regime against neighbouring States, as has already occurred with the bombing of Costa Rican territory, which has endangered peace throughout the area.
200.	Our Assembly should denounce the Somoza regime as a monster that has emerged under the generous shadow of the Yankee occupation and reject the credentials of the delegation from that dictator, who is repudiated by his people and by all progressive mankind; it should condemn the use of mercenary groups sent to crush the struggle of the Nicaraguan people, and condemn all military or economic assistance to the tyrannical regime in Managua.
201.	The Middle East is another focal point of crisis on the international scene. If we believe what the great press of the capitalist world says, we can assume that advances towards peace in the Middle East have been made, but if, instead, we look at what has happened in recent months we shall be forced to admit that the reality is quite different.
202.	At the last regular session of the General Assembly we stated that "the allies of Tel Aviv and other reactionaries seek by their diplomatic and military manoeuvres to ignore the rights of the Palestinian people .. .".  Those manoeuvres have been deviously expressed in the dubious results of the Camp David meetings, which pretend that the Arab States follow the downward path of unprincipled concessions to the enemy even to the point of betraying the Arab peoples-as the Arab States of the Front for Steadfastness, other Arab Governments and the Palestine Liberation Organization have charged.
203.	There is no acknowledgment of the fact that Israel, with the ever-present help of its allies, chiefly the United States, continues to occupy territory belonging to the Arab States of Egypt, Jordan and Syria. There is equally stubborn refusal to allow the Palestinian people to satisfy their most basic national rights. The fact that Israeli troops recently launched a new act of aggression by driving deep into Lebanon and occupying part of its territory for a time, fiercely repressing progressive forces and attacking the Palestinian refugee camps, is completely overlooked. That act of war took place at a time when every effort was being made to make the world believe that peace was at hand.
204.	The truth, which cannot be brushed aside by defeatist statements or agreements, is that, when Israel was faced with the undeniable existence of the Palestine nation and the determination of its representatives to struggle for their infringed rights, it chose to practise genocide against that people.
205.	The history of diplomacy has recognized peace by treaty. The history of the people will recognize peace by conscience. There is no peace of conscience when the principles of those who died fighting for a social ideal are betrayed. One does not have to be a prophet to know that accounts will be settled some day, and not exactly on the Day of Judgement.
206.	Representatives should ask themselves whether the Tel Aviv Government could take this action without the material and moral support of the United States Government.
207.	The struggle of the Arab peoples is important for all the countries of the world. It is not admissible for an aggressive, expansionist State to establish the borders it wants or deprive an entire nation of its legitimate rights by means of war.
208.	There will be no just and lasting peace in the Middle East, nor can the international community accept pseudo- solutions that do not respect the legitimate national rights of the people of Palestine, including the right to establish their own State and the right to self-determination; nor will there be real peace until the territories occupied in 1967 are returned unconditionally to the Arab States.
209.	Cuba pledges its firmest support to the cause of the Arab peoples and especially to the cause of the long-suffering Palestinian people, whose only legitimate representative is the Palestine Liberation Organization, as has been recognized by this Assembly, the movement of non-aligned countries, the League of Arab States, the OAU and especially the Palestinian people itself.
210.	Mr. President, before continuing, I should like, on behalf of the Cuban delegation, to congratulate you on your election as President of this session of the General Assembly. Colombia and Cuba are linked by a close fellowship of history and culture. The close relations that have always linked our fraternal peoples have been strengthened since you became Minister for Foreign Affairs of your country, and they are being extended daily to our mutual benefit. We are certain that in the weeks ahead you will skilfully guide the work of this Assembly and we pledge the support of the Cuban representatives in this task.
211.	The October Revolution, a social product emerging from the class struggle of contemporary society, marked the start of the genuine crisis of capitalism and opened the wellspring of the struggle of the colonial peoples against imperialism. The world has changed profoundly since then.
212.	The international balance of power today is nothing like that which existed in 1920, when the Soviets were alone, surrounded by a hostile world. The balance of power L not even comparable with that in the 1950s or at the beginning of the 1960s. Today, the struggle of the peoples, particularly in the socialist camp, headed by the Soviet Union, has inclined the balance towards the cause of peace, independence and progress. This change in the correlation of forces and this tendency that favours peace are evident within the United Nations itself in the community of interests between the socialist countries and the underdeveloped countries, which has made possible a fruitful period of major definition -and decision, particularly in the struggle against colonialism, neo-colonialism, racism and apartheid and for the establishment of a new international economic order.
213.	As a product of that world correlation and an immediate result of the long internal struggles and difficult battles for national liberation, new independent States have emerged, founded on principles of fraternal and disinterested support. But where are those peoples who have experienced the long darkness of colonial exploitation- without hospitals or doctors, without schools or teachers, without industrial development-and who are prisoners of the dependent relationships they have inherited to find that support?
214.	Only a social revolution that eliminates the internal structures blocking the productive forces, combined with unconditional outside support based on principles of justice and internationalist solidarity, can help those peoples to move towards a new, full life. Imperialism is not the natural ally of the peoples in their aim to achieve independent development. Its so-called assistance, generally in the form of loans, is one of the mechanisms it has created to pull its own economy out of a state of permanent structural crisis.
215.	Colonial and neo-colonial relations are the source of under-development, poverty and ignorance.
216.	Cuba urges that colonialism be ended once and for all through the exercise of the right of peoples to self-determination and independence.
217.	We therefore energetically support the independence of the Saharan people and the people of Belize. The territorial integrity of the latter people is being threatened by the pro-imperialist regime in Guatemala, with the support of the transnational corporations.
218.	During the last two years the United States Government has pressured and threatened the Member States of this international Organization, demanding that the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples suspend its debate and any decision affecting the colonial case of Puerto Rico. Nevertheless, on 12 September, following two weeks of intensive work, that Committee approved a resolution calling upon the United States to transfer all power to the people of that territory so that they might exercise full sovereignty in freely determining their own future [see A/33/23/Rev.l, chap. I, para. 73]. The United States Government was completely isolated. Representatives of all the political forces in Puerto Rico attended the meetings of the Special Committee and not one of them failed to recognize the colonial status of that territory.
219.	Cuba will continue to uphold the pertinent decisions of the Conference of the non-aligned countries  and the mandate that stems from our history of struggle shared with the Puerto Rican people to support their inalienable right to self-determination and independence.
220.	The imperialist Powers and the reactionary Governments of other countries are creating new pacts which threaten the security of peaceful States that are engaged in the immense task of building happiness for their peoples.
221.	We refer first of all to the heroic people of Viet Nam, whose defeat of imperialist aggression in Indo-China was a decisive contribution to the struggle against colonialism and neo-colonialism. When the war was over the Vietnamese people dedicated themselves to carrying out President Ho Chi Minh's expressed will that a Viet Nam 10 times more beautiful should be built on the ruins left by the war, in which indiscriminate and criminally massive use had been made of all kinds of weapons except nuclear arms.. At the same time, the Vietnamese Government proceeded rapidly to the normalization of relations with all its neighbours, in an effort to bring peace, neutrality and progress to South-East Asia.
222.	However, the Chinese Government leadership, wishing to please its Western allies and leaving no doubts about its anti-progressive and anti-socialist militancy and its dreams of hegemony and expansion in Asia, is now threatening heroic Viet Nam. The Peking leadership is acting in flagrant alliance with United States imperialism and with the North Atlantic Treaty Organization [NATO].
223.	In Latin America, the Chinese leadership's best friend is the Fascist junta of Pinochet. In Africa, it takes an active part in the aggression against Angola and expresses its solidarity with the threats levelled against the revolutions of Ethiopia and Yemen. In Asia, it seeks to impose its chauvinistic dictates on Viet Nam and other countries. Finally, it works actively against the extension of international detente, the halting of the arms race and the protection of the world from the threat of war.
224.	Cuba believes that the immoral policy of the new Chinese mandarins should be energetically rejected.
225.	We believe also that it is just and necessary for this Assembly to support the independence and territorial integrity of Namibia and Zimbabwe and we reiterate here that Cuba supports the legitimate representatives of those people, the Patriotic front and SWAPO and that, as President Fidel Castro stated in his speech at the International Conference of Solidarity with the Struggle of the African and Arab Peoples against Imperialism and Reaction,1 1 Cuba does not oppose any peaceful negotiation that would solve the problems of both cases, so long as such negotiation is just and is accepted by the legitimate representatives of those peoples and by the African States supporting them.
226.	Indeed, the very forces that have obliged the fighters of SWAPO and the Patriotic Front to resort to arms provide all kinds of assistance to the regimes of Smith and Vorster and benefit from the exploitation of the black peoples of southern Africa. It is precisely the determination of the patriots of those countries to keep on fighting until victory is won that has forced the racist regimes and their NATO allies to seek peaceful, negotiated solutions.
227.	It should be recalled that the United Nations recently published a list of companies that have violated the embargo declared against the racist regimes,  and it is highly significant that more than 500 of the 593 Western companies mentioned in the list are British and American. It is therefore absolutely necessary to remain vigilant concerning any attempt to evade the liberation aims of the fighters of the Patriotic Front and SWAPO by replacing the present white racists with another regime which would perpetuate the criminal exploitation to which those peoples are subjected and block the institution of regimes that 
represent the majorities, the black peoples of Namibia and Zimbabwe.
228.	We believe that the decisions this Assembly adopts should leave Pretoria and Salisbury in no doubt concerning the international community's determination to put an end to racism and colonialism in southern Africa. We support full independence and territorial integrity for Zimbabwe and Namibia. We urge that Pretoria be further isolated and we support the patriots confronting that regime.
229.	The recent decision of the South African regime announcing the implementation of its own plan for so-called independence for Namibia proves how strongly South Africa believes it can count on the support of its most important commercial partners and providers of arms and military and nuclear technology. In fact everything seems to indicate that the imperialists regard with veiled pleasure the fact that the authorities of Pretoria are trying to impose a neo-colonial regime upon Namibia.
230.	We consider that the moment has come for the Security Council to approve sanctions capable of bringing about the economic, military and political isolation of South Africa and for SWAPO to receive every assistance it requires in order to continue its armed struggle in favour of Namibia's independence, the only alternative left open for the Namibian patriots in view of the attitude of South Africa and the Western Powers.
231.	We also condemn the incursions by Rhodesia into the Republic of Mozambique, and we stress Cuba's support for the valiant people of Mozambique, who will not take a backward step, despite these acts of aggression. We believe that this Assembly should call upon all Member States to offer Mozambique and the other front-line States all necessary assistance to meet successfully the actions of the Pretoria and Salisbury regimes.
232.	Ws also alert this Assembly to the intentions of the forces of imperialism and reaction in regard to the People's Democratic Republic of Yemen, a strong bulwark of democracy, freedom and progress in the Arabian -peninsula. We send the Yemeni revolutionaries a warm message of identification and solidarity.
233.	We support the right to self-determination of the people of East Timor and Argentina's legitimate aspiration to recover the Malvinas Islands.
234.	We demand the complete, unconditional withdrawal of ail foreign troops remaining in Cyprus in flagrant violation of the sovereign rights of that country and we call for complete respect for its independence and territorial integrity.
235.	We call for the withdrawal of all foreign troops and materiel from South Korea and for the dissolution of the United Nations Command. We support the just demands of the Democratic People's Republic of Korea aimed at attaining those objectives..
236.	We salute the successes achieved by the people of Panama in their long, courageous and heroic struggle to obtain full sovereignty over all their territory.
237.	We reiterate our demand that foreign air, naval and military bases in Guam, the Philippines, the Indian Ocean, Malta, Cyprus, Panama, Puerto Rico and Guantanamo - to mention but a few-be dismantled. This would make a substantial contribution to the strengthening of international peace and security.
238.	We support the heroic struggle being waged by the people of Chile for their freedom and against the policy of unemployment, poverty, repression and surrender of the country's resources to the transnational companies that helped the Fascist junta seize power. We are confident that the Chilean people will emerge victorious over fascism.
239.	Much speculation has been voiced over the status of and prospects for our relations with the United States. Cuba can negotiate these relations, but never on the basis of abandoning any of our principles. The prerequisite for any negotiation must be that the United States lift its unjust and unilateral blockade of Cuba and end all its hostile acts • and attacks. We cannot have discussions on the basis of force and blackmail; it is not possible to conduct a dialogue with a dagger in the chest. We cannot say when such a discussion will be possible, but it is certain that the Cuban people's right to determine their own future in freedom and sovereignty, to take a specific position in international conflicts and to act in solidarity with the peoples struggling for freedom and independence can never be questioned; that our people will win their right to exercise sovereignty over all our territory; and that the Yankee troops that now illegally occupy a part of our island will have to withdraw.
240.	Part of the booty the United States obtained when it intervened in Cuba's war for independence from colonial domination was the territory that it usurped and that is occupied to this day by the naval base in Guantanamo. The military Government of occupation imposed upon the Cubans the concession of that part of our fatherland, in spite of the strong opposition of our people.
241.	Over 70 years have elapsed and the United States military presence still continues in the naval base of Guantanamo, a truly colonial enclave in our land. The Government and the people of Cuba strongly voice their demand for the restitution of the territory occupied by that base.
242.	This Assembly is meeting after an interval of a year in which the most aggressive forces of imperialism, supported by reactionaries of all types, have tried to prevent the strengthening of detente and push the world back to the days of the cold war, stepping up the arms race and blocking the progress to and consolidation of national independence by the peoples of Asia, Africa and Latin America and their struggle for economic and social development based on just and equal international relations.
243.	In the months since the thirty-second session a series of international conferences have also taken place, including three special sessions of the General Assembly, the seventh session of the Third United Nations Conference on the Law of the Sea, the World Conference to Combat Racism and Racial Discrimination, the United Nations Conference on Technical Co-operation among Developing
Countries and the Conference of the Ministers for Foreign Affairs of Non-Aligned Countries.
244.	In analysing the international situation we cannot fail to refer to the critical situation at the Third United Nations Conference on the Law of the Sea after haying held seven sessions. Its success or failure will determine whether a regime of law that will benefit world peace will prevail or whether there will be anarchy, with its unforeseeable consequences. This topic is, therefore, of vital interest to the developing countries; which, with the establishment of anew law of the sea, would make the first real gain in their just struggle for a new international economic order.
245.	Only through an international regime will the community of nations be able to prevent the unrestricted exploitation of those resources by the imperialist consortiums seriously harming the inland producers of minerals similar to those found in the sea-bed and guarantee that the benefits obtained from their exploitation will provide resources for the countries that are relatively less developed.
246.	Cuba wishes explicitly to state its firm support for the energetic protest formulated by the Group of 77 in the session of the Conference on the Law of the Sea that was concluded recently, expressing opposition to the bills being considered by the United States and other countries that will pave the way for the large consortia to exploit those resources unilaterally. At the same time it emphasizes the responsibility that weighs on all countries-especially the large capitalist Powers—to help to overcome the present deadlock in the Conference.
247.	If we can draw any conclusion from what has happened in the last few months, it is first of all that there is duplicity in the foreign policy of the imperialists, who use their diplomatic activities to hide attempts to maintain their neo-colonial rule where it still persists, supporting racist and expansionist reactionary regimes such as those of South Africa and Israel, and to maintain intact the system of international economic relations that favours the exploitation by their consortia of the riches of the so-called third-world countries.
248.	Suffice it to recall what happened while the tenth special session of the General Assembly, which was devoted to disarmament, was being held. While in this building the vast majority of the representatives of Member States sincerely and insistently tried to find solutions that would slow down the arms race and use the money thus saved to benefit all humanity, strengthening the international peace and security that all people seek, at the same time the NATO Heads of State met in Washington to adopt the most costly programme of military expenditure ever approved by that aggressive military pact. Where is the imperialists' real policy shown-in the New York disarmament negotiations or in the boost given the arms race in NATO?
249.	Moreover, it is important to emphasize that the relative success of the special session, which created conditions favourable for continuing efforts to achieve general and complete disarmament, the goal of all progressive forces, was a victory for the non-aligned countries which requested the special session, for the countries of the socialist community, which gave it their support and for all the other States which worked with dedication in the special session.
250.	Allow me to reiterate that Cuba strongly urges the attainment of that goal and that we support the prompt calling of a world disarmament conference and the conclusion of the negotiations to reach partial agreements on such matters as the elimination of chemical weapons, the prohibition of all nuclear weapon testing and a ban on the use of force in international relations. In that regard we salute the proposals presented by the Soviet Union and other socialist countries.
251.	Also while: the special session was being held many extremely aggressive, slanderous statements were made against Cuba for its fulfilment of its international obligations to help the peoples of Angola and Ethiopia. A whole campaign of lies was 6rchestrated to try to accuse Cuba of having participated in the events which took place in the Shaba Province in Zaire, but the truth prevailed and it was further proved that it had all been a means to justify intervention by NATO forces.
252.	On 14 September, President Fidel Castro said:
"The imperialists and their reactionary servants oppose Cuba's presence in Africa....
"We could answer them with the words of several African Heads of State, who have said that there are no Cubans in Africa who have not been asked to come by an independent State exercising its sovereignty to defend a just cause."
253.	Following the defeat of the attack made on the people of Angola by the racist regime of South Africa everything possible has been done to prevent the peoples of Africa and the Middle East from consolidating their independence, to hold back all demonstrations of solidarity with them and to try to divide them. Forces of intervention have even been sent, in an attempt to recolonize Africa, and all possibilities for military confrontation between the countries in the area have been enhanced.
254.	The enemies of the people seek to destroy the organizations established to strengthen their solidarity; an example is provided by the efforts made recently on the international level to divide, weaken and destroy the movement of non-aligned countries. We can state, however, that those efforts have failed; the members of the movement are now more united and their presence in the struggle is more active because they have reached basic solutions that respond to the true interests of the people in every one of the main conflicts on the international scene today.
255.	Clearly the imperialist forces have been unable to obtain a favourable balance. The revolutions of Angola and Ethiopia have been consolidated, the front-line countries maintain their unswerving support for the national liberation movements that are fighting against racism, and no force can deter the moral and material solidarity and aid given those peoples. The failure of all the manoeuvres to sabotage the last OAU Assembly of Heads of State and
Government and the Conference of the foreign ministers of non-aligned countries is evidence of a deep awareness that international solidarity is particularly significant in the current struggles of the African and Arab peoples.
256.	Four years ago at its sixth special session the General Assembly adopted a Declaration on the Establishment of a New International Economic Order [resolution 3201 (S-VI)], initiating a phase of intense negotiations in the economic field in which the developing countries felt confident that their minimum demands for obtaining access to economic development would be met. Without fear of being called pessimistic we can say that the results obtained since that Declaration was adopted have been frustrating. The situation of the non-oil-producing developing countries has become steadily worse. Foreign debts have risen, balance-of-payments problems have increased and purchasing. power and access to Western industrialized markets have declined.
257.	The developing countries have not obtained a single concession on any of the basic demands made to the developed countries that control economic relations in the developing world. Instead of a reduction in customs and trade barriers to provide entry to capitalist markets, there has been an increase. The current blockade of my country is perhaps a typical example of the kind of commercial discrimination that is employed; the prices of manufactured goods, of machinery and of agricultural and industrial products which the developing world imports in order to turn out finished goods, continue to rise and the prejudicial relationship between those prices and what the developing world is paid for the exploitation of its natural resources remains unaltered. The crisis of the monetary system —especially the crisis facing the United States dollar which is its base—has caused even greater damage to the economy of the under-developed world.
258.	Unfortunately, it seems that no serious effort is being made to change this situation. The recent failure of the committee of the whole created by the General Assembly by its resolution 32/174 demonstrates that it takes just one country blindly set on maintaining its privileges to block the mechanism established by the vote of the overwhelming majority of Member States of the United Nations.
259.	We believe that it is necessary to continue demanding discussion, debate and negotiation within the United Nations and that any attempt to find solutions outside this universal body will only constitute delaying tactics like those employed in Paris in the so-called North-South dialogue. We also believe that the developing world should continue to do everything possible to extend the ties of economic co-operation among the under-developed countries and between them and the industrialized countries that do not exploit the existing unjust and unequal international economic relations. Mechanisms such as the Latin American Economic System must continue to be supported as a step towards increasingly closer co-operation among our peoples.
260.	International bodies must facilitate this process of co-operation and act with initiative and boldness in doing so Cuba hopes, and will do everything possible to see to it, that progress is made during this session towards providing the committee of the whole, as a negotiating body, with the status and the authority to satisfy the just demands presented by the developing countries.
261.	My comrades and I come from a small island that is no more than a dot on the world map. Ours is not a rich country; it does not have any great energy resources. Before the revolution that triumphed in January 1959, it was known only for its rum, cigars and music. Today it is much more than that, because a country's worth is measured not in square kilometres and millions of inhabitants but rather by the morale of its people and these struggles.
262.	It is on that small island, placed like a key at the entrance to the Gulf of Mexico, that the Heads of State and Government of the members of the movement of non- aligned countries will meet next September. Cuba is making enthusiastic and careful preparations to welcome the representatives of the 86 States Members of the movement of non-aligned countries and to provide for all their needs at the sixth Conference.
263.	The upcoming summit Conference of non-aligned countries, the first to be held in Latin America, will help to strengthen the principles on which the movement was founded, and its aspirations to affirm the independence and sovereignty of the peoples and their right to independent development.
264.	Our President, Comrade Fidel Castro, said on the twenty-fifth anniversary of the attack on the Moncada Barracks:
"The world revolutionary movement has made tremendous progress in the present century. Its forces grow; its ranks increase; its experience is enriched. The betrayal by, and the insanity, weakness and blindness of, those whose vanity, arrogance, stupidity, petit bourgeois attitudes, chauvinism and opportunism kept them from following the luminous path of the Revolution will never hold back mankind's victorious march.
"Mankind will not return to the past; peace will be preserved; the people will march forward in progress, and nothing and no one can stop them."
